Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account B Group Variable Annuity Contracts for Employer-Sponsored Deferred Compensation Supplement dated June 26, 2009 to the Contract Prospectus, dated May 1, 2009 This supplement updates certain information contained in your Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. The information for ING Clarion Real Estate Portfolio and ING U.S. Bond Index Portfolio in Appendix IV  Fund Descriptions of the Contract Prospectus is hereby deleted and replaced with the following: Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Investors Trust  ING Directed Services A non-diversified portfolio that seeks total Clarion Real Estate Portfolio LLC return. Subadviser : ING Clarion Real Estate Securities L.P. ING Variable Portfolios, Inc.  ING Investments, Seeks investment results (before fees and ING U.S. Bond Index Portfolio LLC expenses) that correspond to the total return of the Barclays Capital U.S. Subadviser: Aggregate Bond Index ® . Neuberger Berman Fixed Income LLC Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), One Orange Way, CT 06095-4774, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.75996-09A June 2009
